Exhibit 10.1

EXECUTION COPY

AMENDED AND RESTATED
EMPLOYMENT AGREEMENT

     EMPLOYMENT AGREEMENT (hereinafter the “Agreement”) amended and restated
effective November 14, 2008 by and among RAM Holdings Ltd., a Bermuda exempted
company (“Holding”), RAM Reinsurance Company Ltd., a Bermuda company (the
“Company”), and Vernon M. Endo (the “Executive”).

     WHEREAS, Holding and the Executive previously entered into an Employment
Agreement dated as of November 1, 2003 (“2003 Agreement”); and

     WHEREAS, Holding, the Company and the Executive (collectively referred to
as the “Parties”) entered into the First Amendment to the Employment Agreement,
effective August 10, 2005 (the “First Amendment”); and

     WHEREAS, Holding and the Company each desiring to secure the services of
the Executive for an additional term, and the Executive desiring to accept such
employment, entered into an Amended and Restated Employment Agreement dated as
of April 26, 2006, embodying the terms of such employment (the “2006
Agreement”); and

     WHEREAS, Holding, the Company and the Executive wish to continue the
employment relationship under this Agreement on the terms and conditions
hereinafter set forth, as amended to comply with the requirements of Section
409A of the Internal Revenue Code of 1986, as amended; and

     WHEREAS, the Parties agree that, except as otherwise specified herein, the
terms of the Agreement contained herein shall supersede and replace in its
entirety the terms of the 2003 Agreement, the First Amendment and the 2006
Agreement; and

     WHEREAS, the Executive and the Company each hereby acknowledge that a valid
work permit for the Executive has been obtained from the Bermuda Department of
Immigration permitting him to perform his obligations herein.

     NOW, THEREFORE, in consideration of the premises and mutual covenants
contained herein and for other good and valuable consideration, the receipt and
adequacy of which are mutually acknowledged, Holding, the Company and the
Executive agree as follows:

     1. Definitions. For purposes of this Agreement, the following terms shall
have the following meanings:

(a) “Base Salary” means the salary provided for in Section 4 or any increased
salary granted to the Executive pursuant to Section 4.

(b) “Boards” means the Boards of Directors of Holding and the Company.

(c) “Cause” means: (i) the Executive’s commission of any felony; (ii) the
Executive’s gross negligence, willful malfeasance or gross misconduct in
connection with his employment hereunder; (iii) a substantial and continual
refusal by the Executive in breach of this Agreement to perform the duties,
responsibilities or obligations assigned to the Executive pursuant to the terms
hereof; (iv) the Executive’s failure to fully cooperate with a regulatory
investigation involving Holding, the Company or any of its Subsidiaries or
affiliates; or (v) any one or more acts by the Executive of dishonesty, theft,
larceny, embezzlement or fraud from or

 

--------------------------------------------------------------------------------



with respect to Holding, the Company or any Subsidiary. By way of example,
termination from employment necessitated by the Executive’s inability to
maintain a valid work permit from the applicable Bermuda governmental
authorities after the Executive has used his best efforts to maintain such
permit or in connection with a Change in Control does not constitute termination
for Cause. Notwithstanding the foregoing, a termination shall not be treated as
a termination for Cause unless Holding or the Company shall have delivered a
written notice to the Executive within thirty (30) days of the actual knowledge
of a majority of the members of the Holdings Board of the occurrence of one or
more of such events that may give rise to a termination of employment for Cause
and, for an event described in item (iii) above, if capable of being cured,
shall not have been cured by the Executive within thirty (30) days of the
receipt of such notice and, for an event described in item (iv) above, shall not
have been cured by the Executive immediately after receipt of such notice. If
Holding or the Company has provided the notice described in the preceding
sentence to the Executive on at least two separate occasions which involved
substantially similar behavior, Holding or the Company may immediately terminate
the Executive’s employment for Cause upon the occurrence of a third similar
event without regard to the notice and cure period described in the preceding
sentence.

(d) “Change in Control” means: (i) the acquisition by any person, entity or
“group” (as defined in Section 13(d) of the Securities Exchange Act of 1934, as
amended), other than by The PMI Group, Inc., of fifty percent (50%) or more of
the combined voting power of the then outstanding voting securities of Holding
or the Company; (ii) the merger, amalgamation, reorganization, or consolidation
of, or share exchange involving Holding or the Company, as a result of which the
shareholders of Holding or the Company immediately before such transaction do
not, immediately thereafter, own, directly or indirectly, more than fifty
percent (50%) of the combined voting power entitled to vote generally in the
election of directors of the merged or consolidated company; (iii) a sale of all
or substantially all of Holding’s or the Company’s assets; and (iv) approval by
Holding or the Company of the liquidation or dissolution of Holding or the
Company, other than a liquidation of the Company into Holding.

(e) “Code” means the Internal Revenue Code of 1986, as amended.

(f) “Cost of Living Allowance” means the amount paid to the Executive under
Section 7(e).

(g) “Disability” means the Executive’s inability to substantially fulfill the
positions, duties, responsibilities and obligations set forth in this Agreement
because of physical, mental or emotional incapacity that entitles the Executive
to long-term disability benefits under the Company’s disability plan or policy.

(h) “Effective Date” means April 26, 2006.

(i) “Good Reason” means a termination of the Executive’s employment by the
Executive for one or more of the following reasons: (i) a reduction in the
Executive’s Base Salary, Cost of Living Allowance or the target bonus
opportunity described in Section 5, (ii) Holding’s or the Company’s removal of
the Executive from his position as the President and Chief Executive Officer of
Holding and the Company, (iii) a material breach of this Agreement by Holding or
the Company, (iv) a material diminution in the Executive’s duties or the
assignment to the Executive of duties that are not materially consistent with
those customarily assigned to the President and Chief Executive Officer of a
company of the size and nature of Holding or the Company or which do, or would
be reasonably expected to, materially impair his ability to function as the
President and Chief Executive Officer of Holding and the Company,

- 2 -

--------------------------------------------------------------------------------



(v) a relocation of the corporate headquarters away from Bermuda, (vi) the
refusal of a purchaser of all or substantially all of the assets of Holding or
the Company to continue the Executive’s employment with substantially the same
position, title and responsibilities and at least the same compensation as
described herein, or (vii) the Executive’s inability to maintain a valid work
permit from the applicable Bermuda governmental authorities after the Executive
has used his best efforts to maintain such permit. Notwithstanding the
foregoing, a termination shall not be treated as a termination for Good Reason
(i) if the Executive shall have consented in writing to the occurrence of the
event giving rise to the claim of termination for Good Reason, or (ii) unless
the Executive shall have delivered a written notice to the Holdings Board within
ninety (90) days of his having actual knowledge of the occurrence of one or more
of such events stating that he intends to terminate his employment for Good
Reason and specifying the factual basis for such termination, and such event, if
capable of being cured, shall not have been cured by Holding or the Company
within thirty (30) days of the receipt of such notice.

(j) “Holding Board” means the Board of Directors of Holding.

(k) “Party” or “Parties” means Holding, the Company and/or the Executive.

(l) “Person” means any individual, corporation, partnership, limited liability
company, joint venture, trust, estate, board, committee, agency, body, employee
benefit plan or other person or entity.

(m) “Proceeding” means any threatened or actual action, suit or proceeding,
whether civil, criminal, administrative, investigative, appellate or other.

(n) “Standard Benefit” means any amounts earned, accrued or owing to the
Executive but not yet paid, and receipt of other benefits, if any, in accordance
with applicable plans and programs of Holding, the Company or a Subsidiary,
provided, however, that in no event shall the Standard Benefit be deemed to
include any bonus payments.

(o) “Share Option Plan” means the RAM Reinsurance Company Ltd. Stock Option Plan
for Management Employees as Amended and Restated Effective August 10, 2005, as
may be amended from time to time, or any successor plan, including but not
limited to the RAM Holdings Ltd. 2006 Equity Plan.

(p) “Subsidiary” means, with respect to Holding, any corporation, partnership,
limited liability company or other entity of which (a) if a corporation, fifty
percent (50%) or more of the total voting power of shares of stock entitled
(without regard to the occurrence of any contingency) to vote in the election of
directors thereof is at the time owned or controlled, directly or indirectly, by
Holding, or one or more of the other Subsidiaries of Holding, or a combination
thereof, or (b) if a partnership, limited liability company or other entity,
fifty percent (50%) or more of the partnership, membership or other similar
equity ownership interest thereof is at the time owned or controlled, directly
or indirectly, by Holding, or one or more of the other Subsidiaries of Holding,
or a combination thereof. For purposes hereof, Holding and their Subsidiaries
will be deemed to have fifty percent (50%) or more ownership interest in a
partnership, limited liability company or business entity if Holding and/or a
Subsidiary is/are allocated fifty percent (50%) or more of partnership, limited
liability company or other entity gains or losses or control(s) the general
partner, managing member or similar managing body of such partnership, limited
liability company or other entity.

(q) “Term of Employment” means the period specified in Section 2.

- 3 -

--------------------------------------------------------------------------------



     2. Term of Employment.

(a) Holding and the Company agree to continue to employ the Executive under this
Agreement, and the Executive accepts such employment, for the period commencing
on the Effective Date and ending on March 31, 2009 (the “Expiration Date”).
Notwithstanding the foregoing, the Term of Employment shall be earlier
terminated upon the termination of the Executive’s employment, but only in
strict accordance with the provisions of Section 9.

(b) The Term of Employment shall be extended automatically for one additional
year beginning on the Expiration Date (the “Extension Date”) and on each
anniversary of the Extension Date thereafter unless and until, not later than
six (6) months prior to the Extension Date or any anniversary of the Extension
Date, either Holding or the Company, on the one hand, or the Executive, on the
other hand, gives written notice to the other Party that the Term of Employment
shall not be so extended. A termination of the Executive’s employment that
results from the expiration of the Term of Employment shall not be treated as a
termination of employment for any purposes under this Agreement except as
specifically noted herein.

     3. Positions; Duties; Responsibilities; and Place of Employment.

(a) During the Term of Employment, the Executive shall be employed as the
President and Chief Executive Officer of Holding and the Company and shall be
employed in such other position or positions with Holding and the Company as the
Holding Board shall from time to time specify. The Executive, in carrying out
his executive duties under this Agreement, shall report to the Holding Board.
The Executive, during the Term of Employment, shall be nominated for reelection
to the Boards at all elections to the Boards. The Executive shall receive no
compensation for his service on the Boards. The Executive agrees to resign from
the Boards upon termination of employment with Holding and the Company. While
employed by Holding and the Company hereunder, the Executive shall perform his
duties at the Company’s offices in Bermuda; provided, however, that the
Executive shall be required to travel as reasonably necessary in carrying out
his duties and obligations hereunder. The Executive is required to work the
hours and days necessary to fulfill his executive duties under this Agreement.

(b) Notwithstanding anything herein to the contrary, nothing shall preclude the
Executive from (i) serving on the boards of directors of a reasonable number of
other corporations, subject to prior approval by the Holding Board (which shall
not be unreasonably withheld), or the boards of a reasonable number of trade
associations and/or charitable organizations, (ii) engaging in charitable
activities and community affairs, including political activities, and (iii)
managing his personal investments and affairs, provided that such activities do
not materially interfere with the proper performance of his duties and
responsibilities as the President and Chief Executive Officer or violate Section
13 of this Agreement.

     4. Base Salary. Commencing as of the Effective Date, the Company shall pay
the Executive an annualized Base Salary of $400,000 during the Term of
Employment. Such Base Salary shall be payable at intervals in accordance with
the regular payroll practices of the Company applicable to executives, but no
less frequently than monthly. The Holding Board shall review the Base Salary no
less frequently than annually during the Term of Employment; provided, however,
that the Base Salary shall not be decreased during the Term of Employment below
the amount set forth above without the Executive’s consent (including, without
limitation, for the purpose of determining benefits due under Section 9). The
Executive is a professional or managerial employee whose Base Salary has been
calculated to reflect the fact that his regular duties are likely to require him
to work on occasion more than forty (40) hours a week. Accordingly, no overtime
shall be payable.

- 4 -

--------------------------------------------------------------------------------



     5. Annual Incentive Awards. The Executive shall be eligible for a combined
annual incentive bonus award from Holding and the Company in respect of each
calendar year during the Term of Employment. The Executive’s target annual
incentive bonus amount for each such year shall be an amount equal to 125% of
his annualized Base Salary for such year. The Executive’s actual annual
incentive bonus amount for each such year may be less than or greater than the
target amount depending upon the degree of attainment of criteria, which shall
be established by the Boards (or committees of the Boards) in advance of each
such year. The Boards (or committees of the Boards) shall determine following
the end of each such year whether the criteria for such year have been attained.
The Company shall pay the Executive his annual incentive award payment in
respect of any year at the same time as bonuses are paid to other executive
officers of the Company, but in no event later than fifteen (15) days after
receipt by the Boards of the audited consolidated financial statements of
Holding and the Company and, if applicable, their Subsidiaries, for the fiscal
year for which the bonus is payable and in no event later than the last day of
the calendar year following the calendar year for which the bonus is payable.

     6. Long Term Incentive Plan; Share Option Award. During the Term of
Employment, the Executive shall participate in the Share Option Plan. Subject to
the terms of the Share Option Plan and any applicable share option agreement,
the number of shares subject to the option and the exercise price per share may
be adjusted in the event of a stock split, reverse stock split, reorganization,
recapitalization, or other similar event described in the Share Option Plan
and/or any applicable share option agreement. The Executive shall be eligible
for other or additional long-term incentives in the discretion of the Holding
Board (or a committee of the Holding Board). Such other or additional incentive
award(s) shall be on a level, and on terms and conditions, that are commensurate
with his positions and responsibilities at Holding and the Company and are
appropriate in light of corresponding incentive awards to other executives of
Holding and the Company. Notwithstanding anything herein to the contrary, the
option grant provided for in Section 6 of the 2003 Agreement shall be subject to
the terms and conditions of Section 6 of the 2003 Agreement.

     7. Other Benefits.

(a) Employee Benefits. During the Term of Employment, the Executive shall be
eligible to participate in all employee benefit plans, programs and arrangements
made available generally to Holding’s and the Company’s executives in accordance
with the terms and subject to the conditions of such plans, programs and
arrangements, including, without limitation, share option, profit-sharing,
savings (qualified and non-qualified) and other defined contribution retirement
plans or programs, medical, dental, hospitalization, vision, short-term and
long-term disability and life insurance plans or programs, accidental death and
dismemberment protection, travel accident insurance and any other employee
welfare benefit plans or programs that may, from time to time, be sponsored by
Holding, the Company or by a Subsidiary for the benefit of the Holding’s or the
Company’s employees, including any plans or programs that supplement the
above-listed types of plans or programs, whether funded or unfunded; provided,
however, that nothing in this Agreement shall be construed to require Holding,
the Company or a Subsidiary to establish or maintain any such plans, programs or
arrangements, or to prevent Holding, the Company or a Subsidiary from
terminating any such plan, program or arrangement in accordance with its terms,
except as required by Bermuda law.

(b) Perquisites. During the Term of Employment, the Executive shall participate
in all fringe benefits and perquisites available to executives of Holding and
the Company at levels and on terms and conditions that are commensurate with his
position and responsibilities at Holding and the Company. The Executive shall
also receive such additional fringe benefits and perquisites as Holding and the
Company may, in their discretion, from time to time elect to provide.

- 5 -

--------------------------------------------------------------------------------



(c) Vacation, Holidays, and Leave. During the Term of Employment, the Executive
shall be entitled to vacation, holidays, and leave in accordance with the
reasonable practices of Holding and the Company and as required by Bermuda law.

(d) Annual Travel. Each year during the Term of Employment, the Executive shall
be provided four (4) round-trip tickets between Bermuda and the east coast of
the U.S., such tickets to be paid for by the Company and used by the Executive
and three other passengers of the Executive’s choice.

(e) Cost of Living Allowance. During the Term of Employment, the Company shall
pay the Executive a monthly cost of living allowance of $18,000.

(f) Tax Treatment. In the event that, during the Term of Employment, there is an
amendment to the Code governing the taxation of income earned by, and/or cost of
living/housing allowances paid to, a United States citizen resident in Bermuda
that results in both the inclusion in the Executive’s income subject to U.S.
taxation of amounts paid by the Company and not previously subject to such
taxation and a decrease in the combined net after-tax Base Salary and Cost of
Living Allowance of the Executive, the Company shall increase the amount payable
hereunder to the Executive as Base Salary and/or Cost of Living Allowance, as
applicable, by an amount such that, with such increase, the combined net
after-tax Base Salary and Cost of Living Allowance payable hereunder equals the
Executive’s combined net after-tax Base Salary and Cost of Living Allowance
payable hereunder immediately prior to the effective date of any such amendment
to the Code.

     8. Reimbursement of Business and Other Expenses.

(a) The Executive is authorized to incur reasonable expenses in carrying out his
duties and responsibilities under this Agreement and the Company shall promptly
reimburse the Executive for all such expenses, subject to documentation in
accordance with reasonable policies of Holding and the Company.

(b) Upon presentation of appropriate vouchers or other expense statements,
during the Term of Employment, the Company shall pay for personal tax advice
and/or tax return preparation for the Executive (up to a maximum of $7,500 per
year).

(c) The Company shall be responsible for 100% of any Bermuda payroll taxes
applicable to the compensation payable by the Company to the Executive. The
Company shall be entitled to make deductions from any payments provided for
herein in respect of other amounts that may be required to be withheld from time
to time under any applicable income or employment tax laws or similar statutes
or other provisions of law then in effect, and, with respect to any non-cash
compensation or benefits with respect to which a tax withholding obligation will
arise, may require as a condition to receipt of such compensation or benefit
that the Executive make arrangements with the Company for the satisfaction of
such tax withholding obligation.

(d) Upon presentation of appropriate vouchers or other expense statements, the
Company shall directly pay or reimburse the Executive (or the Executive’s
family, in the case of the Executive’s death) for the ordinary and necessary
moving expenses (up to a maximum of $50,000) incurred in relocating to the U.S.,
provided such relocation occurs within six (6) months following a termination of
employment due to the expiration of the Term of Employment or a termination of
employment with Holding and the Company in accordance with the provisions of

- 6 -

--------------------------------------------------------------------------------



Section 9(a), 9(b) or 9(d) hereof. The Company will pay or reimburse the
Executive for such ordinary and necessary moving expenses no later than the end
of the second year following the Executive’s termination of employment.

(e) In addition to the Company’s payment of amounts pursuant to Section 8(d),
the Company shall pay to the Executive tax gross up payments so that the net
amount retained or benefit received by the Executive after payment of U.S.
Federal, state and local income and employment taxes and Bermuda payroll taxes
(assuming for purposes of calculating such taxes that the Executive is in the
respective highest tax brackets) is equal to the agreed amount to be reimbursed;
provided, however, that a gross up payment shall not be made with respect to any
reimbursement to the extent the related expense is deductible or is otherwise
excludible from the Executive’s taxable income. The dollar limitation set forth
in Section 8(d) shall not apply to gross up payments made pursuant to this
Section 8(e). In addition to the Company’s payment of amounts pursuant to
Section 7(e), to the extent that such payments are used by the Executive for
housing expenses (“Housing Expenses”) which are deductible or otherwise
excludible from the Executive’s taxable income under U.S. tax law as in effect
on the Effective Date, and such law changes subsequent to the Effective Date,
the Company shall pay to the Executive tax gross up payments so that the net
amount retained or benefit received by the Executive for Housing Expenses after
payment of U.S. Federal, state and local income and employment taxes (assuming
for purposes of calculating such taxes that the Executive is in the respective
highest tax brackets) is equal to the agreed amount to be paid; provided,
however, that a gross up payment shall not be made with respect to any payment
to the extent the Housing Expenses are deductible or are otherwise excludible
from the Executive’s taxable income. The dollar limitation set forth in Section
7(e) shall not apply to gross up payments made pursuant to this Section 8(e).

     9. Termination of Employment.

(a) Termination Due to Death. If the Executive’s employment hereunder is
terminated due to his death, his estate or his beneficiaries (as the case may
be) shall be entitled to the following:

          (i) payment of Base Salary, in accordance with the Company’s regular
payroll practices (based on the Executive’s rate of annual Base Salary at the
time of his death), through the date of his death and for an additional ninety
(90) days thereafter;

          (ii) if earned by the Executive but not yet paid at the time of his
death, an annual incentive award for the year prior to the year in which the
Executive’s death occurred, payable in accordance with Section 5;

          (iii) an annual incentive award for the year in which the Executive’s
death occurs, prorated based on the target annual bonus and the number of days
worked in such year, and payable by the Company in a lump sum promptly, but in
no event later than the end of the taxable year in which the Executive’s death
occurs or within 90 days following the date of death;

          (iv) immediate vesting of all share options, with such options
remaining exercisable for the remainder of their stated terms;

          (v) payment of the Standard Benefit;

- 7 -

--------------------------------------------------------------------------------



          (vi) continued participation for three (3) months for each of the
Executive’s dependents in all medical, dental, hospitalization and other
employee welfare benefit plans, programs and arrangements in which such
dependent was participating as of the date of the Executive’s death, on terms
and conditions no less favorable than those applying on such date, and monthly
payments for nine (9) months thereafter of an amount equal to the monthly
premiums paid by the Company for such coverage at the time of the Executive’s
termination of employment; and

          (vii) payment of the Cost of Living Allowance for three (3) months
following the Executive’s death.

(b) Termination Due to Disability. If the Executive’s employment hereunder is
terminated due to Disability, the Executive shall be entitled to the following:

          (i) payment of Base Salary, in accordance with the Company’s regular
payroll practices (based on the Executive’s rate of annual Base Salary at the
time of the Executive’s termination of employment), until commencement of
long-term disability payments, but in no event for more than one year following
the last day of his employment;

          (ii) if earned by the Executive but not yet paid at the time of his
termination of employment, an annual incentive award for the year prior to the
year in which the Executive’s employment terminates due to Disability, payable
in accordance with Section 5;

          (iii) an annual incentive award for the year in which the Executive’s
employment terminates, prorated based on the target annual bonus and the number
of days worked in such year, and payable by the Company in a lump sum promptly
following the last day of the Executive’s employment, but in no event later than
the end of the taxable year in which the Executive’s Disability occurs or within
90 days following the date of Disability;

          (iv) immediate vesting of all share options, with such options
remaining exercisable for the remainder of their stated terms;

          (v) payment of the Standard Benefit;

          (vi) continued participation for three (3) months for the Executive
and each of his covered dependents in all medical, dental, hospitalization and
life insurance coverages and in all other employee welfare benefit plans,
programs and arrangements in which the Executive and such dependents were
participating at the time of the Executive’s termination of employment, and
monthly payments for nine (9) months thereafter of an amount equal to the
monthly premiums paid by the Company for such coverage at the time of the
Executive’s termination of employment; and

          (vii) payment of the Cost of Living Allowance for three (3) months
following the last day of the Executive’s employment.

(c) Termination by Holding or the Company for Cause. Holding or the Company may
terminate the Executive’s employment for Cause at any time during the Term of

- 8 -

--------------------------------------------------------------------------------



Employment. If the Executive’s employment hereunder is terminated by Holding or
the Company for Cause, the Executive shall be entitled to the following:

          (i) payment of Base Salary and Cost of Living Allowance through the
last day of his employment; and

          (ii) payment of the Standard Benefit.

For the avoidance of doubt, no annual incentive awards shall be payable to the
Executive upon a termination of the Executive’s employment under this Section
9(c).

(d) Termination Without Cause; Termination by the Executive for Good Reason.
Holding or the Company may terminate the Executive’s employment without Cause
and the Executive may terminate his employment for Good Reason at any time
during the Term of Employment. If the Executive’s employment hereunder is
terminated without Cause (and other than due to death or Disability in
accordance with Sections 9(a) or (b)), or for Good Reason, subject to Section
9(i), the Executive shall be entitled to:

          (i) payment of Base Salary, in accordance with the Company’s regular
payroll practices (based on the Executive’s rate of annual Base Salary at the
time of the Executive’s termination of employment), for two (2) years following
the last day of the Executive’s employment, provided that the Executive shall
have a duty to mitigate or reduce the amounts due him under this paragraph (i)
during the last twelve (12) months (the “Mitigation Period”) of such two-year
period by seeking other employment;

          (ii) if earned by the Executive but not yet paid at the time of his
termination of employment, an annual incentive award for the year prior to the
year in which the Executive’s termination of employment occurs, payable in
accordance with Section 5;

          (iii) an annual incentive award for the year in which the Executive
was terminated, based on the target annual bonus for that year and payable in
accordance with Section 5;

          (iv) continued participation for the Executive and each of his
dependents in all medical, dental, hospitalization and life insurance coverages
and all other welfare benefit plans, programs and arrangements in which the
Executive and such dependents were participating at the time of the Executive’s
termination of employment for three (3) months from the last day of the
Executive’s employment, and monthly payments for twenty-one (21) months
thereafter of an amount equal to the monthly premiums paid by the Company for
such coverage at the time of the Executive’s termination of employment, provided
that the Executive shall have a duty to mitigate or reduce the amounts due him
under this paragraph (iv) during the Mitigation Period by seeking other
employment;

          (v) payment of the Cost of Living Allowance for three (3) months
following the last day of the Executive’s employment; and

          (vi) payment of the Standard Benefit.

If the Executive becomes employed at any point during the Mitigation Period, the
Executive shall be required to notify Holding and the Company of the name and
address of such employer within

- 9 -

--------------------------------------------------------------------------------



ten (10) days of his date of hire and shall provide information to Holding and
the Company concerning the Executive’s base salary and eligibility for coverage
under such employer’s welfare benefit plans. Should the Executive obtain other
employment, Holding and the Company shall be entitled to offset against any
payments or coverage that would otherwise be made or provided under Sections
9(d)(i) and 9(d)(iv) hereof during the Mitigation Period the amount of any
comparable payments to which the Executive is entitled from his other employer
in connection with the provision of services to such employer during the
Mitigation Period. If the Executive fails to seek other employment in good
faith, or fails to notify Holding and the Company of his new employment and/or
provide the information required in this subsection, Holding’s and the Company’s
obligation to provide severance benefits under Section 9(d)(i) and 9(d)(iv)
shall cease.

(e) Voluntary Termination Without Good Reason. The Executive may terminate his
employment without Good Reason at any time during the Term of Employment,
provided he gives at least thirty (30) days’ advance written notice. If the
Executive terminates his employment with Holding or the Company without Good
Reason (and not because of his death or due to Disability), the Executive shall
have the same entitlements hereunder as provided in Section 9(c) in the case of
a termination by Holding or the Company for Cause.

(f) Termination of Employment Due to the Expiration of the Term of Employment.
If the Executive’s employment terminates as a result of the expiration of the
Term of Employment, the Executive shall be entitled to the following:

          (i) payment of Base Salary and Cost of Living Allowance through the
last day of his employment;

          (ii) payment of the Standard Benefit;

          (iii) if earned by the Executive but not yet paid at the time of his
termination of employment due to the expiration of the Term of Employment, an
annual incentive award for the year prior to the year in which the Executive’s
employment terminates, payable in accordance with Section 5; and

          (iv) an annual incentive award with respect to the year in which the
Executive’s employment terminates as a result of the expiration of the Term of
Employment, prorated based on the target annual bonus and the number of days
worked in such year and payable in accordance with Section 5.

(g) Benefit Plans. If the Executive, or any of his dependents, is precluded from
continuing participation in any employee welfare benefit plan, program or
arrangement for the period following termination of the Executive’s employment,
as provided in Sections 9(a)(vi), 9(b)(vi) or 9(d)(iv), the Executive shall be
provided with the after-tax economic equivalent of any benefit or coverage
foregone. For this purpose, the economic equivalent of any benefit or coverage
foregone shall be deemed to be the total cost to the Executive or any of his
dependents of obtaining such benefit or coverage by himself on an individual
basis. Payment of such after-tax economic equivalent shall be made quarterly in
advance, without discount.

(h) Payments Subject to Section 409A. To the extent any payment pursuant to this
Paragraph 9 is required to be delayed six months pursuant to the special rules
of Section 409A related to “specified employees,” each affected payment shall be
delayed until six months after the Executive’s termination of employment, with
the first such payment being a lump sum equal

- 10 -

--------------------------------------------------------------------------------



to the aggregate payments the Executive would have received during such
six-month period if no payment delay had been imposed. Notwithstanding any other
provision contained herein, to the extent any payments or distributions due to
the Executive upon termination of his employment under this Agreement are
subject to Section 409A of the Code, a termination of the Executive’s employment
shall be interpreted in a manner that is consistent with the definition of a
“separation from service” under Section 409A of the Code and the applicable
Treasury regulations thereunder.

(i) Mutual Release. Notwithstanding any provision herein to the contrary,
Holding or the Company may require that, prior to payment of any amount or
provision of any benefit pursuant to Section 9(d)(i), (d)(ii), (d)(iii), (d)(iv)
or (d)(v), the Executive, on the one hand, and Holding and the Company, on the
other hand, shall have executed a valid mutual release (to be effective within
60 days following the Executive’s termination of employment), pursuant to which
the Executive, on the one hand, and Holding and the Company, on the other hand,
shall each mutually release each other and all related parties, to the maximum
extent permitted by law, from any and all claims either Party may have against
the other as of the date of termination that relate to or arise out of the
Executive’s employment or termination of employment, except such claims arising
under this Agreement, and any waiting periods contained in such mutual release
shall have expired. The Company agrees to promptly sign such release within such
60-day period after receipt of a copy executed by the Executive.

     10. Indemnification and Officers’ & Directors’ Insurance.

(a) Holding and the Company shall indemnify the Executive (and his legal
representatives or other successors and heirs), except in relation to any fraud
or dishonesty of which he may be guilty in relation to Holding or the Company,
to the fullest extent permitted by the laws of Bermuda, as in effect at the time
of the subject act or omission, or the Certificate of Incorporation and Bye-Laws
of Holding or the Company as in effect at such time or on the date of this
Agreement, whichever affords or afforded greater protection to the Executive;
and the Executive shall be entitled to the protection of any insurance policies
which Holding, the Company or a Subsidiary elects to maintain generally for the
benefit of Holding, the Company and their Subsidiaries’ directors and officers,
against all costs, charges and expenses whatsoever incurred or sustained by the
Executive or his legal representatives in connection with any Proceeding to
which he (or his legal representative or other successors and heirs) may be made
a party by reason of his being or having been a director, officer or employee of
Holding, the Company or any of their Subsidiaries. If any Proceeding is brought
or threatened against the Executive in respect of which indemnity may be sought
against Holding or the Company pursuant to the foregoing, the Executive shall
notify Holding or the Company promptly in writing of the institution of such
Proceeding and Holding and the Company shall assume the defense thereof and the
employment of counsel and payment of all fees and expenses; provided, however,
that if a conflict of interest exists between Holding and the Company and the
Executive such that it is not legally practicable for Holding or the Company to
assume the Executive’s defense, the Executive shall be entitled to retain
separate counsel reasonably acceptable to Holding or the Company and the payment
of all fees and expenses of such separate counsel shall be assumed by Holding or
the Company.

(b) In the event that Holding or the Company’s common shares are publicly
traded, at all times while the Executive is employed by Holding and the Company
(and following such employment for such period of time as is customary for
companies in the same industry as Holding and the Company and of comparable
size), the Executive shall be covered under an officers’ and directors’
liability insurance policy maintained by Holding and the Company. Such

- 11 -

--------------------------------------------------------------------------------



coverage shall be in an amount that is customary for companies in the same
industry as Holding and the Company and of comparable size.

11. Assignability; Binding Nature.

(a) This Agreement shall be binding upon and inure to the benefit of the Parties
and their respective successors, heirs (in the case of the Executive) and
assigns.

(b) Holding’s and the Company’s rights or obligations under this Agreement may
be assigned or transferred by Holding or the Company only pursuant to a merger,
consolidation or similar transaction in which Holding or the Company are not the
continuing entities, or a sale or liquidation of all or substantially all of the
assets and business of the Company; provided that the Executive’s written
consent shall be required prior to the assignment or transfer of Holding’s or
the Company’s rights or obligations hereunder, and provided further that the
assignee or transferee is the successor to all or substantially all of the
assets and business of Holding or the Company and such assignee or transferee
assumes the liabilities, obligations and duties of Holding or the Company, as
contained in this Agreement, either contractually or as a matter of law. In the
event of any sale of assets and business or liquidation as described in the
preceding sentence, Holding or the Company shall use their best efforts to cause
such assignee or transferee to expressly assume the liabilities, obligations and
duties of Holding or the Company hereunder and shall cause such assignee or
transferee to deliver a legal, valid and enforceable written instrument in form
and substance satisfactory to the Executive and his counsel to such effect.

(c) No rights or obligations of the Executive under this Agreement may be
assigned or transferred by the Executive other than his rights to compensation
and benefits, which may be transferred only by will or operation of law, or as
provided in Section 16(e).

     12. Representations. Holding and the Company represent and warrant that (a)
they are fully authorized by action of the Boards (and of any other Person whose
action is required) to enter into this Agreement and to perform their
obligations hereunder, and (b) upon the execution and delivery of this Agreement
by the Parties, this Agreement shall be the valid and binding obligation of
Holding and the Company, enforceable against Holding and the Company in
accordance with its terms.

     13. Covenant Not to Compete; Confidentiality.

(a) Covenant Not to Compete.

          (i) The Executive agrees that for so long as the Executive is employed
by Holding and the Company and for a period of one year following the
termination of the Executive’s employment for any reason (other than a
termination of the Executive’s employment resulting from the expiration of the
Term of Employment), the Executive shall not directly or indirectly:

          (A) enter into or attempt to enter into a Restricted Business (as
defined below) in the United States or other jurisdictions in which Holding, the
Company or their Subsidiaries conduct business or are planning to conduct
business within one year thereafter as a principal, partner, employee,
consultant, agent, broker, intermediary, shareholder, investor, officer or
director (other than as a holder of not in excess of 1% of the outstanding
voting shares of any publicly traded company);

- 12 -

--------------------------------------------------------------------------------



          (B) induce or attempt to persuade any former or then-current employee,
agent, manager, consultant or director of Holding, the Company or a Subsidiary
to terminate such employment or other relationship in order to enter into any
business relationship or business combination with the Executive in competition
with Holding’s, the Company’s or a Subsidiary’s business;

          (C) use contracts, proprietary information, trade secrets,
confidential information, customer lists, mailing lists, goodwill, or other
intangible property used or useful in connection with the business of Holding,
the Company or a Subsidiary; or

          (D) solicit or otherwise attempt to establish for the Executive or any
other Person any business relationship with any Person which is, or during the
one year period preceding the Executive’s date of termination of employment was,
a customer, client or distributor of Holding, the Company or a Subsidiary.

          (ii) For the purposes of this Section 13, a “Restricted Business”
shall mean a financial guaranty reinsurance business, whether existing or to be
formed, without regard to its claims-paying ability.

          (iii) The covenants of the Executive set forth in this Section 13
shall be null and void and without any force or effect upon the effective date
of any liquidation or dissolution of Holding or the Company.

          (iv) It is the desire and intent of the Parties that the provisions of
this Section 13 shall be enforced to the fullest extent permissible under the
laws and public policies applied in each jurisdiction in which enforcement is
sought. Accordingly, if any particular portion of this Section 13 shall be
adjudicated to be invalid or unenforceable, this Section 13 shall be deemed
amended to delete therefrom the portion thus adjudicated to be invalid or
unenforceable, such deletion to apply only with respect to the operation of this
Section 13 in the particular jurisdiction in which such adjudication is made.
The Executive acknowledges that he has received good and valuable consideration
for the restrictive covenants contained in this Section 13.

(b) Confidentiality. The Executive acknowledges that he will develop and be
exposed to information that is or will be proprietary to Holding, the Company
and their Subsidiaries, including, but not limited to, customer lists, marketing
plans, pricing data, product development plans and other intangible information.
Such information shall be deemed confidential to the extent such information is
not generally known to the public or in Holding’s or the Company’s industry. The
Executive agrees to use such information only in connection with the performance
of his duties hereunder and to maintain such information in confidence;
provided, however, that the Executive may disclose such information when
required to by law or by a court, government agency, legislative body or other
Person with apparent jurisdiction to order him to divulge, disclose or make
accessible such information. Further information regarding the Executive’s
duties with respect to confidential information and other matters is contained
in the Company’s Code of Conduct which the Executive is required to acknowledge
as a condition to employment with the Company.

(c) Company Property. Promptly following any termination of the Executive’s
employment with Holding or the Company, the Executive shall return to Holding or
the Company

- 13 -

--------------------------------------------------------------------------------



all property of Holding, the Company and their Subsidiaries, and all copies
thereof in the Executive’s possession or under his control.

(d) Non-Disparagement. During the Term of Employment and thereafter following
any termination of the Executive’s employment with Holding or the Company, (i)
neither the Executive, on the one hand, nor Holding or the Company, on the other
hand, shall engage in conduct that could be disruptive in any way to the
business or operations of the other or that could wrongfully interfere
therewith, and (ii) neither the Executive, on the one hand, nor Holding or the
Company, on the other hand, shall make at any time in the future any derogatory
comments concerning the other or the business or operations of the other;
provided, however, that nothing in this Section 13(d) shall be deemed to prevent
either Party from enforcing the other terms of this Agreement.

     14. Governing Law and Arbitration; Waiver of Jury Trial. This Agreement
shall be governed by the laws of the State of New York, without reference to
principles of conflicts or choice of law under which the law of any other
jurisdiction would apply. Any dispute or controversy arising under or in
connection with this Agreement shall be settled exclusively by binding
arbitration in New York, New York, before a sole arbitrator, in accordance with
the laws of the state of New York. The arbitration shall be administered by
Judicial Arbitration & Mediation Services, Inc., or a successor thereto,
(“JAMS”) in accordance with any streamlined or expedited (rather than
comprehensive) JAMS procedures then in effect. If Holding, the Company and the
Executive do not agree on an arbitrator within thirty (30) days of the date any
claim for arbitration hereunder is asserted, Holding and the Company, on the one
hand, and the Executive, on the other hand, each shall appoint one arbitrator,
who shall appoint a third arbitrator to settle the dispute or controversy. If
JAMS does not exist at the time of the dispute or controversy, the American
Arbitration Association shall be substituted for JAMS for purposes of this
Section 14. Holding or the Company, on the one hand, and the Executive, on the
other hand, shall each pay one-half of all arbitration fees and expenses arising
in connection with a dispute or controversy governed by this Section 14 and each
Party shall be responsible for payment of its own attorney’s fees. Judgment may
be entered on the arbitrator’s award in any court having jurisdiction.

     15. Notices. Any notice required or desired to be delivered under this
Agreement shall be in writing and shall be delivered personally, by courier
service, by registered mail, return receipt requested, or by telecopy and shall
be effective upon actual receipt by the Party to which such notice shall be
directed, and shall be addressed as follows (or to such other address as the
Party entitled to notice shall hereafter designate in accordance with the terms
hereof):

     If to Holding or the Company:

Courier Address:
RAM Re House 46 Reid Street
Hamilton, HM 12, Bermuda
Attention: Chairman of the Board
(with a copy to the General Counsel)
Telecopy No.: (441) 296-6509

Regular Mail:
RAM Re House
P.O. Box HM 3302
Hamilton, HM PX, Bermuda
Attention: Chairman of the Board

- 14 -

--------------------------------------------------------------------------------



(with a copy to the General Counsel)
Telecopy No.: (441) 296-6509

     If to the Executive, to him at his address as filed with the Company’s
personnel records, with a copy to:

     [insert address]

     16. Miscellaneous.

(a) Entire Agreement. This Agreement contains the entire understanding and
agreement between the Parties concerning the subject matter hereof and, as of
the Effective Date, supersedes all prior agreements, understandings,
discussions, negotiations and undertakings, whether written or oral, between the
Parties with respect thereto. This Agreement shall serve as a written statement
of employment for purposes of Section 6 of the Bermuda Employment Act of 2000.
There is no applicable collective agreement.

(b) Severability. In the event that any provision or portion of this Agreement
shall be determined to be invalid or unenforceable for any reason, in whole or
in part, the remaining provisions of this Agreement shall be unaffected thereby
and shall remain in full force and effect to the fullest extent permitted by law
so as to achieve the purposes of this Agreement

(c) Amendment or Waiver. No provision in this Agreement may be amended unless
such amendment is set forth in writing and signed by the Parties. No waiver by
either Party of any breach of any condition or provision contained in this
Agreement shall be deemed a waiver of any similar or dissimilar condition or
provision at the same or any prior or subsequent time. To be effective, any
waiver must be set forth in writing and signed by the waiving Party.

(d) Headings. The headings of the sections contained in this Agreement are for
convenience only and shall not be deemed to control or affect the meaning or
construction of any provision of this Agreement.

(e) Beneficiaries/References. The Executive shall be entitled, to the extent
permitted under any applicable law, to select and change a beneficiary or
beneficiaries to receive any compensation or benefit hereunder following the
Executive’s death by giving Holding or the Company written notice thereof. In
the event of the Executive’s death or a judicial determination of his
incompetence, reference in this Agreement to the Executive shall be deemed,
where appropriate, to refer to his beneficiary, estate or other legal
representative.

(f) Survivorship. Notwithstanding anything contained herein to the contrary, if
the Executive’s employment with Holding or the Company terminates during the
Term of Employment, Sections 9, 10, 11, 13, 14, 15, and 16 of this Agreement,
and the Parties’ respective rights and obligations under such provisions, shall
survive until all of the Parties’ obligations under such provisions are
satisfied.

(g) Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall be deemed an original, but all of which, when taken
together, shall constitute one and the same instrument.

(h) Code Section 409A. To the extent applicable, it is intended that this
Agreement and any payment made hereunder shall comply with the requirements of
Section 409A of the

- 15 -

--------------------------------------------------------------------------------



Code, and any related regulations or other guidance promulgated with respect to
such Section by the U.S. Department of the Treasury or the Internal Revenue
Service (“Code Section 409A”).

- 16 -

--------------------------------------------------------------------------------



     IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the
date first set forth above.

  RAM HOLDINGS LTD.     By: /s/ Steven J. Tynan       Its: Chairman of the Board
of Directors                     RAM REINSURANCE COMPANY LTD.     By: /s/ Steven
J. Tynan       Its: Chairman of the Board of Directors                    
EXECUTIVE     /s/ Vernon M. Endo  


--------------------------------------------------------------------------------